                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

GABRIEL BECERRA,

       Plaintiff,

vs.                                                          Civ. No. 20-1260 KG/GJF

THE CITY OF ALBUQUERQUE, et al.,

       Defendants.

                                             ORDER

       This matter comes before the Court upon (1) “Plaintiff’s Objection to All Defendants and

Their Counsels of Record Judge Shopping” (Objection to Judge Shopping), filed February 17,

2021; and (2) “Plaintiff’s Objections to Defendants [sic] Notice/Reply of Joinder” (Objections to

Joinder), filed March 15, 2021. See (Docs. 29 and 51). The Court notes that Plaintiff is

proceeding pro se.1

       On February 19, 2021, Defendant Albuquerque Police Chief Mike Geier responded to

Plaintiff’s Objection to Judge Shopping. (Doc. 35). On March 2, 2021, Plaintiff filed a reply to

the response. (Doc. 40). Then, the next day, March 3, 2021, the remaining Defendants (City

Defendants) filed a notice to join in Defendant Geier’s response to Plaintiff’s Objection to Judge

Shopping. (Doc. 43). On March 15, 2021, Plaintiff filed his objections to that notice of joinder.

(Doc. 51).




1
  The Court acknowledges that it must liberally construe the filings of a pro se litigant and hold
that litigant “to a less stringent standard than formal pleadings drafted by lawyers.” Hall v.
Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, a pro se litigant “must follow the
same rules of procedure that govern other litigants.” Green v. Dorrell, 969 F.2d 915, 917 (10th
Cir. 1992). Moreover, the Court does not “assume the role of advocate for the pro se litigant.”
Hall, 935 F.2d at 1110.
       The Objection to Judge Shopping and the Objections to Joinder are now fully briefed.

Having considered the briefing and for the following reasons, the Court overrules both the

Objection to Judge Shopping and the Objections to Joinder.

I. Objection to Judge Shopping

       On January 15, 2021, the Court reminded the parties that a Magistrate Judge was

assigned as the trial judge and that the Clerk will reassign the matter to a District Judge as the

trial judge “unless consents from all parties have been filed” to allow the Magistrate Judge to

preside as the trial judge. (Doc. 15); see also Fed. R. Civ. P. 73(a) (“When authorized under 28

U.S.C. § 636(c), a magistrate judge may, if all parties consent, conduct a civil action or

proceeding, including a jury or nonjury trial.”); D.N.M. LR-Cv 73.2(a) (“By consent of all

parties, the assigned pre-trial Magistrate Judge may preside over any dispositive matter,

including trial.”). The Court further stated that “[t]he parties are free to withhold consent.”

(Doc. 15).

       Plaintiff submitted his consent to have the Magistrate Judge serve as the trial judge but

Defendants did not so consent. See (Doc. 27); see also D.N.M. LR-Cv 73.1(c) (“A party’s

failure to timely indicate consent will be considered that party’s refusal of consent to proceed

before the assigned trial Magistrate Judge.”). Consequently, on February 8, 2021, the case was

reassigned to me as the presiding trial judge. See (Doc. 26).

       Plaintiff now objects to Defendants’ non-consent as a delay tactic. Plaintiff, however,

does not cite any law that places conditions or restrictions on a party’s right to decline to consent

to a Magistrate Judge as the trial judge. Without any such legal authority to support his

objection, the Court overrules Plaintiff’s Objection to Judge Shopping. See D.N.M. LR-Cv




                                                  2
7.3(a) (“A motion, response, or reply must cite authority in support of the legal positions

advanced.”).

II. Objections to Joinder

       Plaintiff asks the Court to reject City Defendants’ joinder in Defendant Geier’s response

to the Objection to Judge Shopping because it is untimely. Again, Plaintiff fails to cite any legal

authority that sets a time deadline for filing a joinder to a response. Nonetheless, regardless of

whether the Court disregards the joinder as Plaintiff requests, the Court will deny the Objection

to Judge Shopping for the reason described above. Given the Court’s ruling on the Objection to

Judge Shopping, the Court overrules the Objections to Joinder as moot.

       IT IS ORDERED that

       1. Plaintiff’s Objection to All Defendants and Their Counsels of Record Judge Shopping

(Doc. 29) is overruled; and

       2. Plaintiff’s Objections to Defendants [sic] Notice/Reply of Joinder (Doc. 51) is

overruled.




                                                      _________________________________
                                                      UNITED STATES DISTRICT JUDGE




                                                 3
